                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Case No. 18-cr-00471-CMA

UNITED STATES OF AMERICA,

       Plaintiff,
v.

DAN WELCH,

       Defendant.


      DECLARATION OF ASSISTANT HEALTH SERVICES ADMINISTRATOR
                          ANGELA FELLOWS


       I, Assistant Health Services Administrator Angela Fellows, pursuant to 28 U.S.C.

§ 1746, and based upon my personal knowledge and information made known to me

from official records reasonably relied upon by me in the course of my employment,

hereby declare as follows relating to the above-titled matter. All attachments to this

declaration are true and accurate copies of Federal Bureau of Prisons (Bureau) records

maintained in the ordinary course of business.

I.     Introduction

       1.      I am the Complex Assistant Health Services Administrator (AHSA) with

the Federal Bureau of Prisons (Bureau) at the Federal Correctional Complex in

Florence, Colorado (FCC Florence). FCC Florence includes four separate institutions:

the Federal Prison Camp (FPC) (minimum security), the Federal Correctional Institution

(FCI) (medium security), the United States Penitentiary Florence – High Security (USP),

and the United States Penitentiary Florence – Administrative Maximum (ADX).

       2.      I have been employed by the Bureau, in positions of increasing
responsibility, since July 2012. I have been the FCC Florence AHSA since December

2019.

        3.      As part of my official duties as the FCC Florence AHSA, in collaboration

with the Health Services Administrator and Clinical Director, I assist in managing and

directing the activities of a multi-disciplinary team responsible for providing medical,

dental, and allied health services (pharmacy, laboratory, and radiology) to the inmate

population. I am also the assistant supervisor for mid-level providers, emergency

medical technicians, and nurses.

        4.      As part of my official job duties, I have access to records maintained in the

ordinary course of business by the Bureau, including records concerning the operation

of FCI Englewood, information maintained in the SENTRY1 database, the Bureau

Electronic Medical Record (“BEMR”) database, and inmate central files.

        5.      With respect to COVID-19, specifically, I am involved on a daily basis in

the identification, planning, and implementation of all Bureau directives for preventing

the spread of COVID-19 at FCC Florence, including FPC Florence. I have knowledge of

both the Bureau’s national directives relating to COVID-19 and the additional steps that

FCC Florence, specifically, has taken to combat COVID-19 within the complex.

Accordingly, through the course of my official duties, I have personal knowledge

regarding the numerous measures, discussed below, that have been implemented both

Bureau-wide and at FCC Florence in order to prevent and manage the spread of

COVID-19.


1
 SENTRY is the Bureau’s national database, which tracks various data regarding an inmate’s
confinement, including, but not limited to, an inmate’s institutional history, sentencing information,
program participation, administrative remedies, and discipline history.

                                                    2
         6.     The statements I make hereinafter are made based on my review of the

official files and records of the Bureau, my own personal knowledge, or based on

information acquired by me through the performance of my official duties.

II.      Federal Inmate Dan Welch

         7.     Federal inmate Dan Welch, Register Number 45012-013, is incarcerated

at the Federal Prison Camp, FPC Florence in Florence, Colorado. See Attachment 1,

SENTRY Public Information Data at 1. His projected release date is September 3,

2022, via good conduct time release. Id. Inmate Welch has served approximately 37.1

percent of his sentence with good conduct time earned and 31.7 percent of his full term.

Id. at 3.

         8.     Inmate Welch filed a request for Compassionate Release/Reduction in

Sentence or Home Confinement under CARES Act standards with the FCI/FCP Warden

on August 24, 2020. See Attachment 2, Inmate Request to Staff and Response.

III.     The Bureau’s Authority to Place inmates on Home Confinement

         9.     The Bureau’s statutory authority to transfer prisoners to Home

Confinement rests in 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541. The Bureau’s

policy and procedures regarding Home Confinement are outlined in Bureau Program

Statement 7320.01, Home Confinement and Bureau Operations Memorandum, Home

Confinement under the First Step Act2. Both statutes set forth certain limitations with

respect to the Bureau’s transfer authority. See 18 U.S.C. § 3624(c)(2) and 34 U.S.C. §

60541. However, pursuant to the Attorney General’s directives in light of the COVID-19

pandemic, dated March 26, 2020, and April 3, 2020, infra, and given the surge in



2
    See www.bop.gov via the Resources tab.

                                             3
positive cases at select sites, the Bureau began immediately reviewing all inmates who

have COVID-19 risk factors, as described by the Centers for Disease Control and

Prevention (CDC), to determine which inmates are suitable for Home Confinement.

Since the release of the Attorney General’s original memorandum dated March 26,

2020, the Bureau has been prioritizing transfers to Home Confinement of all suitable

inmates as an appropriate response to the COVID-19 pandemic.

IV.    Attorney General’s Memorandum for the Director of the Bureau of Prisons,

       dated March 26, 2020

       10.    On March 26, 2020, the Attorney General issued a Memorandum for the

Director of the Bureau of Prisons (the March 26, 2020 Memorandum) to ensure that, in

light of the COVID-19 pandemic, Bureau utilizes Home Confinement, where

appropriate, to protect the health and safety of Bureau personnel and people in

Bureau’s custody. Pursuant to the March 26, 2020 Memorandum, Bureau has been

prioritizing the use of its statutory authorities to grant Home Confinement for inmates in

connection with the ongoing COVID-19 pandemic. It was noted in the March 26, 2020

Memorandum that many inmates will be safer in Bureau facilities where the population

is controlled and there is ready access to doctors and medical care.

       11.    In assessing whether Home Confinement should be granted pursuant to

the March 26, 2020 Memorandum, the Bureau considers the totality of circumstances

for each individual inmate, the statutory requirements for Home Confinement, and the

following non-exhaustive list of discretionary factors:

              a.     The age and vulnerability of the inmate contracting COVID-19, in

       accordance with the CDC guidelines;



                                             4
                b.     The security level of the facility currently holding the inmate, with

         priority given to inmates residing in low and minimum security facilities.

                c.     The inmate’s conduct in prison, with inmates who have engaged in

         violent or gang-related activity in prison or who have incurred a Bureau violation

         within the last year not receiving priority treatment;

                d.     The inmate’s score under PATTERN3 (the Prisoner Assessment

         Tool Targeting Estimated Risk and Need), with inmates who have anything

         above a minimum score not receiving priority treatment.

                e.     Whether the inmate has a demonstrated and verifiable re-entry plan

         that will prevent recidivism and maximize public safety, including verification that

         the conditions under which the inmate would be confined upon release would

         present a lower risk of contracting COVID-19 than the inmate would face in his or

         her Bureau facility;

                f.     The inmate’s crime of conviction, and assessment of the danger

         posed by the inmate to the community. Some offenses, such as sex offenses,

         violent crimes, or terrorism, will render an inmate ineligible for Home

         Confinement. Other serious offenses weigh heavily against consideration for

         Home Confinement.

         12.    In addition to these factors, the March 26, 2020 Memorandum stated that

before granting any inmate Home Confinement, the Bureau Medical Director, or

someone he designates, will, based on CDC guidance, make an assessment of the

inmate’s risk factors for severe COVID-19 illness, risks of COVID-19 at the inmate’s



3
    For more information on PATTERN, please visit www.bop.gov via Inmates/First Step Act tab.

                                                5
prison facility, as well as the risk of COVID-19 at the location in which the inmate seeks

Home Confinement. The Bureau will not grant Home Confinement to inmates when

doing so is likely to increase their risk of contracting COVID-19. The Bureau will grant

Home Confinement only when it has been determined – based on the totality of

circumstances for each individual inmate – that transfer to Home Confinement is likely

not to increase the inmate’s risk of contracting COVID-19.

       13.    On October 19, 2020, FCC Florence Health Services staff completed their

review and determined inmate Welch does not qualify for a Reduction in Sentence. See

Attachment 2 at 1. The review packet has been sent to the Warden to make a final

determination. As of October 19, 2020, a final determination has not been made.

       14.    Moreover, the March 26, 2020 Memorandum noted that for the protection

of the public, any inmate to whom the Bureau grants Home Confinement is to be placed

in a mandatory 14-day quarantine before that inmate is discharged from a Bureau

facility to Home Confinement. Inmates transferred to Home Confinement under this

prioritized process are also subject to location monitoring devices and, where a court

order is entered, are subject to supervised release.

V.     The CARES Act and the Attorney General’s Memorandum for the Director

       of the Bureau of Prisons, dated April 3, 2020

       15.    The Coronavirus Aid, Relief, and Economic Security (CARES) Act, Public

Law No. 116-236 (enacted March 27, 2020), authorizes the Attorney General to expand

the cohort of inmates who can be considered for Home Confinement upon his finding of

emergency conditions which are materially affecting the function of the Bureau. On

April 3, 2020, the Attorney General made that finding, and in a Memorandum for the



                                             6
Director for the Bureau of Prisons (April 3, 2020 Memorandum), authorized the Director

to immediately maximize appropriate transfers to Home Confinement of all appropriate

inmates held at Bureau facilities where the Director determines that COVID-19 has

materially affected operations.

       16.    The April 3, 2020 Memorandum specifically stated that the Bureau must

move with dispatch in using Home Confinement, where appropriate, to move vulnerable

inmates out of FCI Oakdale, FCI Danbury, and FCI Elkton, and to give priority to those

institutions, and others similarly affected, as the Bureau continues to process the

remaining inmates who are eligible for Home Confinement under pre-CARES Act

standards.

       17.    The April 3, 2020 Memorandum directed that the Bureau give priority in

implementing the new standards to the most vulnerable inmates at the most affected

facilities and was explicit that the Bureau should begin implementing this directive

immediately at the identified facilities and any other facilities at risk of similar problems.

The April 3, 2020 Memorandum stated that the review should include a much broader

pool of at-risk inmates – not only those who were eligible for transfer prior to the

Attorney General exercising his authority under the CARES Act. The assessment of all

inmates remains guided by the factors in the March 26, 2020 Memorandum.

       18.    For inmates deemed suitable candidates for Home Confinement, the April

3, 2020 Memorandum directed the Bureau to immediately process these inmates for

transfer and then immediately transfer them following a 14-day quarantine at an

appropriate Bureau facility The April 3, 2020 Memorandum further authorized the

Bureau to, in appropriate cases, require that the inmate being transferred undergo his or



                                               7
her 14 day quarantine in the residence to which the inmate is being transferred rather

than in the Bureau facility from which the inmate is being transferred.

       19.    The April 3, 2020 Memorandum also recognized that the Bureau has

limited resources to monitor inmates on Home Confinement and that the U.S. Probation

Office is unable to monitor large number of inmates in the community, and authorized

the Bureau to transfer inmates to Home Confinement even if electronic monitoring is not

available, so long as it determines in every instance that doing so is appropriate and

consistent with the obligation to protect public safety.

       20.    Lastly, the April 3, 2020 Memorandum stated that it is essential for the

Bureau to continue making determinations for Home Confinement in a careful and

individualized way that remains faithful to the duty of protecting the public and law

enforcement officers.

VI.    The Bureau’s Implementation of the March 26, 2020 and the April 3, 2020

       Memoranda

       21.    The Bureau is devoting all available resources to executing the Attorney

General’s directives, with such resources tailored and prioritized according to the needs

of individual institutions across the country. The Bureau is assessing the inmate

population to determine which inmates would be appropriate for transfer under this

priority program. The Bureau is then processing those inmates for transfer as

expeditiously as possible.

       22.    The Bureau is also frequently updating its public website to provide

information and responses to frequently asked questions regarding its response to the

COVID-19 pandemic, including providing information regarding its implementation of the



                                              8
Attorney General’s directives.

         23.   The Bureau has increased Home Confinement and is continuing to

aggressively screen inmates for Home Confinement. Since the March 26, 2020

Memorandum instructing the Bureau to prioritize Home Confinement as an appropriate

response to the COVID-19 pandemic, the Bureau has placed an additional 7,837

inmates on Home Confinement.4

         24.   Inmates do not need to apply to be considered for Home Confinement.

Bureau Case Management staff are urgently reviewing all inmates to determine which

ones meet the criteria established by the Attorney General. While all inmates are being

reviewed for suitability for Home Confinement, any inmate who believes he or she is

eligible may request to be referred to Home Confinement and provide a release plan or

his or her Case Manager.

         25.   It should be noted that for public safety reasons, in accordance with March

26, 2020 Memorandum, and to ensure the Bureau is deploying its limited resources in

the most effective manner, the Bureau is currently assessing a number of factors to

ensure that an inmate is suitable for Home Confinement including, but no limited to,

reviewing the inmate’s institutional discipline history for the last twelve months; ensuring

that the inmate has a verifiable release plan; verifying that the inmate’s primary offense

is not violent, a sex offense, or terrorism related; and confirming the inmate does not

have a current detainer.

         26.   Additionally, the Bureau has generally prioritized Home Confinement

consideration for those inmates who have served a certain portion of their sentences, or



4
    See www.bop.gov.

                                             9
who have only a relatively short amount of time remaining in those sentences. While

these priority factors are subject to deviation in Bureau’s discretion in certain

circumstances and are subject to revision as the situation progresses, Bureau is, at this

time, prioritizing consideration those inmates who either (1) have served 50% or more of

their sentences, or (2) have 18 months or less remaining in their sentences and have

served 25% or more of their sentences. As Bureau processes the inmates eligible for

Home Confinement under these criteria and learns more about the COVID-19 pandemic

and its effect on Bureau facilities, it is assessing whether and how to otherwise prioritize

consideration.

       27.    As of May 13, 2020, before the Bureau approves an inmate for Home

Confinement who does not meet the criteria outlined by the Attorney General, the

Bureau provides notice of its consideration to the United States Attorney’s Office that

prosecuted the inmate so that the United States Attorney’s Office is given an

opportunity to provide additional information, including information from victims, which

might be relevant to the analysis. The United States Attorney’s Office then has three

business days to provide any additional information to the Bureau. The Bureau retains

full discretion to make the decision with or without this input based on a flexible

consideration of the criteria and the totality of the circumstances, including the risks

associated with the COVID-19 virus. The notification requirement will not be applied to

inmates approved for Home Confinement prior to this requirement’s adoption on May

13, 2020.

       28.    If the incarcerated individual does not qualify for Home Confinement under

Bureau criteria, an inmate may be reviewed for placement in a Residential Reentry



                                             10
Center (RRC) and possibly Home Confinement at a later stage in accordance with

applicable laws and Bureau policies.

VII.   National Steps Taken by the Bureau to Address COVID-195

       29.    In response to the pandemic, the Bureau has taken significant measures

to protect the health of inmates in its charge. These steps include, but are not limited

to, the following:

              a.     Beginning August 5, 2020, the Bureau implemented Phase Nine of

       the Nationwide Action Plan, which includes an extension of previously

       disseminated guidance and currently governs operations. The current modified

       operations plan allows for limited group gathering with extra attention to social

       distancing to the extent possible, to facilitate commissary, laundry, showers,

       telephone, and computer access. Additionally with Phase Nine, Evidence-Based

       Recidivism Reduction Programs and Productive Activities will resume with social

       distancing modifications.

              b.     All staff and inmates have been and will continue to be issued an

       appropriate face covering and strongly encouraged to wear the face covering

       when in public areas when social distancing cannot be achieved.

              c.     Every newly admitted inmate is screened for COVID-19 and tested

       by Quest commercial lab for COVID-19. Asymptomatic inmates are placed in

       quarantine status for fourteen days with twice-daily temperature checks and



5
 The Bureau’s national guidance has undergone a number of changes in response to the
evolving threat. The Bureau has established a COVID-19 resource section on its public
webpage, which is available at: https://www.bop.gov/coronavirus/. This webpage includes
updates on the Bureau’s response to COVID-19 and positive COVID-19 tests among inmates
and staff at Bureau institutions nationwide.

                                            11
twice-daily screening of signs and symptoms. Symptomatic inmates are placed

in isolation until they test negative for COVID-19 as directed by CDC guidelines.

Additionally, all staff are screened for signs and symptoms prior to entering the

institution. Any staff member registering a temperature of 100.4 degrees

Fahrenheit or higher are not permitted beyond the screening site.

       d.     Contractor access to Bureau facilities is restricted to only those

performing essential services (e.g. medical or mental health care, religious, etc.)

or those who perform necessary maintenance on essential systems. All

volunteer visits have been suspended, unless authorized by the Deputy Director

of the Bureau. Any contractor or volunteer who requires access are screened for

symptoms and risk factors.

       e.     Legal visits may be permitted on a case-by-case basis after the

attorney has been screened for infection in accordance with the screening

protocols in place for prison staff, contractors, and visitors.

       f.     Social visits resumed on October 3, 2020. Visitation is non-contact

only. The number of visitors allowed in the visiting room is based on the size of

the available space to ensure that there are 6+ feet between each visitor area.

The frequency and number of visitors is adjusted to ensure all inmates have an

opportunity to visit at least twice a month. Visiting appointments and/or adjusting

visiting times may be necessary. Consideration will be given to the time needed

to clean between visitor groups. Tables, chairs, and other high-touch surfaces

must be disinfected between visitation periods. Visiting will be conducted as a

cohort so that inmates living in the same living group will visit at the same time to



                                       12
         limit the potential exposure to inmates in different housing units. Inmates in

         quarantine or isolation will not participate in social visiting. Visitors will be

         symptom screened and temperature checked upon entry. Staff will wear

         appropriate PPE when interacting with incoming visitors. Both inmates and

         visitors must wear face coverings at all times and perform hand hygiene before

         and after the visit.

         30.    Further details and updates of Bureau’s modified operations are available

to the public on the Bureau website at a regularly updated resource page.6

VIII.    Steps Taken at FCC Florence to Address COVID-19

         31.    In addition to the steps taken at the national level, FCC Florence itself has

also taken a number of additional measures in response to the COVID-19 pandemic.

         32.    As a result of the COVID-19 threat, a Command Center at FCC Florence

was activated. This Command Center works together and, in conjunction with the

Central Office Command Center and North Central Regional Command Center, to

monitor, plan, and implement national directives and other procedures at FCC Florence.

The FCC Florence Command Center is currently scheduled to remain active for an

indeterminate period of time and is staffed from 6:00 a.m. to 4:00 p.m., Monday through

Friday.

         33.    FCC Florence has taken myriad steps to prevent the introduction and

spread of COVID-19 into its facilities, including providing inmate and staff education;

conducting inmate and staff screening; putting into place testing, quarantine, and

isolation procedures; ordering necessary cleaning, testing, and medical supplies;



6
    www.bop.gov/coronavirus/index.jsp

                                                13
engaging in enhanced cleaning and disinfecting measures; and taking a number of

other preventative measures. I will discuss each in turn, below.

        34.   From the outset of the COVID-19 pandemic, FCC Florence officials have

provided regular updates to inmates regarding the virus and the Bureau’s response, and

have educated inmates regarding measures that they themselves should take to stay

healthy. Additionally, informative posters have been posted throughout the institution

detailing the importance of good hygiene and hand washing.

        35.   In addition to providing education to inmates, FCC Florence staff have

been similarly educated regarding the importance of washing their hands, not touching

their face, maintaining appropriate social distancing, and cleaning/disinfecting all

equipment, including their uniforms. Medical staff provided training to correctional staff

on how to appropriately don and remove Personal Protective Equipment (PPE).

        36.   FCC employees complete regular “COVID-19 inspections” of the

institution and document their efforts. See Attachment 3, COVID-19 Compliance

Committee Memorandum (August 12, 2020) and Inspection Findings Form. A Daily

Sanitation Log is completed on a daily basis. See Attachment 4, Daily Sanitation Log

form.

IX.     Screening for COVID-19 at FCC Florence

        37.   Inmate movement at FCC Florence is currently highly restricted. The

following screening measures for both inmates and staff are currently in place, and will

remain in effect even after the “Stay in Shelter” order is lifted, until Bureau officials

determine that they are no longer necessary to prevent and/or manage the introduction

or spread of COVID-19 at any of the institutions at FCC Florence.



                                              14
      Inmates

      38.    Incoming/Outgoing Inmates: FCC Florence screens all arriving inmates

immediately upon their arrival. These screening procedures are as follows:

             a.     When inmates arrive at the institution, they are met by Health

      Services medical providers, who conduct an initial screening for symptoms of

      COVID-19 (including fever, cough, and shortness of breath), as well as for

      “exposure risk factors,” including whether the inmate has traveled from, or

      through, any locations identified by the CDC as increasing epidemiologic risk

      within the past 14 days, or has had close contact with anyone diagnosed with

      COVID-19 in the post 14 days. See Attachment 5, Coronavirus Disease 2019

      (COVID-19) Inmate Screening Tool. Health Services medical providers wear

      PPE during these interactions. Inmates are tested for COVID-19 at this time then

      escorted to quarantine.

             b.     These screening procedures apply to all incoming FCC Florence

      inmates, no matter which of the four institutions they are designated to be

      housed, and these inmates are initially screened at FCI Florence as opposed to

      their designated institutions. When inmates arrive at the institution, they are met

      by Health Services medical providers, who conduct this initial screening in a

      designated area at FCI Florence separate from other staff and inmates. Health

      Services medical providers wear PPE during these interactions.

             c.     All inmates releasing or transferring from FCC Florence are placed

      in quarantine for 21 days prior to their scheduled departure from the institution.

      While in quarantine, if the inmate is transferring from FCC Florence to another



                                           15
       institution, the inmate, in addition to the daily symptom and temperature checks,

       is tested for COVID-19 on day 1 of quarantine and day 14 of quarantine. The

       transferring inmate must be moved within 14 days of receiving a negative test

       result on the second test, but can be transferred sooner. If the inmate is

       releasing to the community from FCC Florence, the inmate, in addition to the

       daily symptom and temperature checks, is tested for COVID-19 on day 1 and day

       14 of quarantine.

       39.    General Population: Inmate movement within FCC Florence is currently

limited on a modified schedule designed to maximize social distancing and allow

departments to maintain sanitation regulations and minimize the risk of infection. All

inmates are encouraged to self-monitor and to report symptoms of illness to unit staff

either orally or via a written request to staff, commonly referred to as a copout. All

inmates were provided with three cloth masks that can be sent out for cleaning with

their laundry, and are required to use them when social distancing is not possible.

Medical staff are required to be present in each housing unit daily to conduct sick call

and pill line. The presence of medical providers affords inmates further opportunity to

report any medical concerns. In addition, unit staff and other department

representatives (including staff from education, commissary, psychology, and

recreation) are required to conduct daily rounds in each housing unit in order to ensure

that the inmate population remains safe and healthy. If an inmate has an issue that he

wants to bring to the staff’s attention, he can do so via a written request at any time, or

during these rounds with staff

       40.    At Risk Individuals. As the FCC Florence AHSA, I am responsible for



                                             16
reviewing, in conjunction with a small team of medical providers, inmate medical

records in order to determine which individuals at FCC Florence are considered “high

risk” for COVID-19 pursuant to CDC guidelines. Per CDC guidance, “high-risk”

individuals include those over 65 years old7 and/or those with certain underlying medical

conditions.8

        41.      In order to identify which inmates at FCC Florence should be considered

“high risk,” our team searched the Bureau’s medical records for (1) all inmates aged 55

and over9; and (2) all inmates who have been diagnosed with a condition identified by

the CDC as being “high risk.”

        42.      Based on this search, we compiled a list of individuals at FCC Florence

considered to be “high risk” based on these established CDC criteria. During the week

of March 16 through March 20, 2020, we screened each of these high-risk individuals

for the same “exposure risk factors” identified above, and conducted temperature

checks for all high-risk inmates. We also provided these inmates additional education

regarding COVID-19 prevention, and advised them to seek medical care immediately if

they began to develop any symptoms.

        43.      Inmates with Work Details. FCC Florence is also conducting enhanced

screening for all inmates with ongoing work details, such as food service, cleaning

orderlies, and general maintenance. These functions are considered to be “essential.”

Each of these inmates is screened for illness before each of their assigned work details.

This includes being screened for any symptoms of illness and having their temperature


7
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html
8
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
9
  We chose to search for inmates 55 and over, rather than 65 and older, in an abundance of caution and to be
conservative in our approach to assessing risk.

                                                        17
taken.

         44.    All of the inmates that have tested positive for COVID-19 at FCC Florence

have been recent transfers. With the first inmate positives, FCC Florence started

adhering to the following procedures: See Attachment 6, Memo – Isolation Procedures

for a Positive Case.

                a.       Any inmate who presents with symptoms consistent with COVID-19

         will be evaluated by a medical provider in the Health Services Department.

         Based upon this evaluation, a determination will be made whether isolation

         and/or testing is appropriate.

                b.       If any inmate is isolated, the inmates housed in the same housing

         unit with him will be quarantined pending results of a COVID-19 test provided to

         the inmate, or 14 days, whichever is sooner.

                c.       Inmates may also be placed in a quarantine or isolation setting if

         they are exposed to a person with COVID-19, where they will be monitored daily

         for a period of at least 14 days. Quarantine or isolation will only be discontinued

         once 14 days elapse without the inmate(s) developing new symptoms.

                d.       FCC Florence Health Services medical providers are prioritizing

         immediate medical care for anyone who claims symptoms indicative of a COVID-

         19 infection.

         45.    As of the date of this submission, fifty-nine FCC Florence inmates have

tested positive for COVID-19. Forty-two of these inmates are assigned to Florence FCI,

two are assigned to the Federal Prison Camp, with the remaining fifteen assigned to the

Florence USP. Fifty-four of these inmates have recovered from COVID-19, with the



                                                18
remaining five considered asymptomatic. Every positive inmate test now attributed to

FCC Florence was the result of an inmate transferring into the institution, including

inmates that tested positive at other correctional institutions. If a prior positive was

recorded by the submitting institution, that inmate is recorded as a positive case,

regardless of the result of the COVID-19 test administered upon arrival. Additionally,

eleven staff members have tested positive for COVID-19, with only one of those staff

members assigned to the Federal Prison Camp.

       46.    After these positive tests for both inmates and staff, contact investigations

were conducted (if applicable) and individuals who possibly came in contact with the

positive staff members or inmates were alerted. Numerous memos and alerts were

released informing applicable FCC Florence staff of the results as well.

       Staff and Victors

       47.    All individuals entering FCC Florence, including staff, delivery drivers, or

any other visitors, must undergo a health screening upon entry. This includes having

their temperature taken. This screening is conducted by staff wearing a face covering,

gloves, and eye protection.

       48.    The individuals conducting this health screening prior to the front entrance

of FCC Florence are authorized to deny entry to any individual if he or she has a body

temperature of 100.4 degrees Fahrenheit, or above, or reports other symptoms

consistent with COVID-19 (although they may consult with FCC Florence medical

providers in advance of the decision to deny entry).

       49.    This screening applies to all staff and visitors, including those who leave

the grounds of FCC Florence even for a short duration of time, such as to purchase



                                             19
lunch.

         50.   The FCC Florence employees have also been educated regarding the

importance of staying home if they are feeling ill, and are required to self-report any

COVID-19 exposure (known or suspected) as well as any positive COVID-19 test. If a

symptomatic staff member is tested for COVID-19, they are not permitted to return to

work until after receiving the results of the test.

         51.   Staff members were provided with three cloth masks and are instructed to

use them in situations where social distancing is not possible, or when interacting with

inmates. Additionally, staff are encouraged to follow the “best practices” as listed by the

CDC, including staying home if they are sick, washing hands appropriately and often,

the appropriate method to cough/sneeze to lessen the chance of exposure, cleaning

commonly touched areas, and social distancing.

         COVID-19 Testing at FCC Florence

         52.   The CDC has identified four “priority levels” for testing individuals with a

suspected COVID-19 infection. See Attachment 7, CDC Priorities for Testing Patients

with Suspected COVID-19 Infection. Priority levels one through three include

hospitalized patients and healthcare workers with symptoms (Priority Level 1);

symptomatic patients in long-term care facilities, individuals 65 years or older,

individuals with underlying conditions, and first responders (Priority Level 2); and

symptomatic critical infrastructure workers, individuals who do not meet any of the

criteria in Priority Levels 1 or 2, healthcare workers and first responders, and individuals

with mild symptoms in communities experiencing high numbers of COVID-19

hospitalizations (Priority Level 3). Id. The fourth, or non-priority level, is for individuals



                                              20
without symptoms. Id.

       53.    At FCC Florence, the decision whether to test an inmate for COVID-19 is

made by Bureau medical providers based on a number of criteria, including but not

limited to: (1) the nature and severity of the symptoms; (2) the inmate’s potential

exposure to COVID-19; (3) whether the inmate is considered “high-risk,” and (4)

whether the inmate is on a work detail, such as food service, that requires the inmate to

interact with other inmates or staff.

       Additional Measures to Combat COVID-19.

       54.    In addition to the above steps, FCC Florence has taken a number of

additional measures to combat COVID-19.

       55.    First, with respect to staff specifically:

              a.     Correctional staff have been provided PPE to be used in

       appropriate locations throughout FCC Florence such as quarantined areas,

       isolation units, and screening sites. FCC Florence has sufficient PPE on hand,

       including N-95 respirator masks, surgical masks, and rubber gloves, to meet its

       current and anticipated needs, as well as the ability to order additional PPE

       should the need arise.

              b.     On April 5, 2020, all staff were provided protective face masks for

       daily use. Since then, staff were provided with three cloth masks. Staff are

       required to wear these masks at all times when six-foot physical distancing

       measures cannot be observed. Staff are also required to keep a mask with them

       at all times in the event that social distancing cannot be maintained.

              c.     FCC Florence has limited the number of in-person meetings



                                               21
       scheduled onsite for staff. If such meetings take place, they are limited to 10

       people and must be conducted in areas permitting individuals to maintain an

       appropriate distance from one another. FCC Florence has also implemented a

       video-conferencing system to replace in-person meetings to the extent

       practicable.

              d.      Correctional staff are required to disinfect all common equipment,

       such as keys and radios, upon obtaining these items from the control center and

       again upon their return. Staff also have regular, consistent access to soap and

       hand sanitizer.

              e.      Correctional staff entering more than one institution during a shift

       has been minimized. However, if a staff member does have to enter a second

       institution, they must clear the screening procedures, including a temperature

       check, prior to entering the second institution.

       56.    Second, all inmates have access to sinks, water, and soap at all times.

New inmates admitted to any institution at FCC Florence automatically receive soap.

And all inmates may receive new soap weekly, either by purchasing soap in the

commissary, or free of charge for qualifying inmates. Finally, FCC Florence inmates’

laundry is collected and washed regular basis.

       57.    Third, all common areas in inmate housing units are cleaned daily, and

are typically cleaned by inmate orderlies multiple times throughout the day, with a

designated disinfectant that kills human coronavirus. Common areas outside inmate

living areas, including the lobby, bathrooms, corridors, etc., are also cleaned with the

same disinfectant on a daily basis (and often multiple times per day). Each housing unit



                                             22
Attachment 6,   Memo – Isolation Procedures for a Positive Case.
Attachment 7,   CDC Priorities for Testing Patients with Suspected COVID-19
                Infection.




                                     24
ATTACHMENT 1
  FLMDG         *              PUBLIC INFORMATION             *     10-19-2020
PAGE 001        *                  INMATE DATA                *     08:48:25
                                AS OF 10-19-2020

REGNO..: 45012-013 NAME: WELCH, DAN

                    RESP OF: FLF
                    PHONE..: 719-784-9100    FAX: 719-784-9504
                                             RACE/SEX...: WHITE / MALE
                                             AGE: 57
PROJ REL MT: GOOD CONDUCT TIME RELEASE       PAR ELIG DT: N/A
PROJ REL DT: 09-03-2022                      PAR HEAR DT:




G0002       MORE PAGES TO FOLLOW . . .
  FLMDG           *              PUBLIC INFORMATION                *     10-19-2020
PAGE 002          *                  INMATE DATA                   *     08:48:25
                                  AS OF 10-19-2020

REGNO..: 45012-013 NAME: WELCH, DAN

                   RESP OF: FLF
                   PHONE..: 719-784-9100    FAX: 719-784-9504
HOME DETENTION ELIGIBILITY DATE: 04-30-2022

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 09-03-2022 VIA GCT REL

----------------------CURRENT JUDGMENT/WARRANT NO: 010 ------------------------

COURT OF JURISDICTION...........:     COLORADO
DOCKET NUMBER...................:     1:18-CR-00471-CMA-1
JUDGE...........................:     ARGUELLO
DATE SENTENCED/PROBATION IMPOSED:     08-21-2019
DATE COMMITTED..................:     09-12-2019
HOW COMMITTED...................:     US DISTRICT COURT COMMITMENT
PROBATION IMPOSED...............:     NO

                   FELONY ASSESS    MISDMNR ASSESS FINES             COSTS
NON-COMMITTED.:    $100.00          $00.00         $00.00           $00.00

RESTITUTION...:    PROPERTY:   NO   SERVICES:   NO       AMOUNT:    $938,726.15

-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE....: 820      COMMUNICATIONS ACT
OFF/CHG: 13 U.S.C. 1343: WIRE FRAUD

 SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:    42 MONTHS
 TERM OF SUPERVISION............:     3 YEARS
 DATE OF OFFENSE................: 04-30-2017




G0002       MORE PAGES TO FOLLOW . . .
  FLMDG         *             PUBLIC INFORMATION                *     10-19-2020
PAGE 003 OF 003 *                 INMATE DATA                   *     08:48:25
                               AS OF 10-19-2020

REGNO..: 45012-013 NAME: WELCH, DAN

                   RESP OF: FLF
                   PHONE..: 719-784-9100    FAX: 719-784-9504
-------------------------CURRENT COMPUTATION NO: 010 --------------------------

COMPUTATION 010 WAS LAST UPDATED ON 09-12-2019 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 09-12-2019 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN..........: 09-12-2019
TOTAL TERM IN EFFECT............:    42 MONTHS
TOTAL TERM IN EFFECT CONVERTED..:     3 YEARS       6 MONTHS
EARLIEST DATE OF OFFENSE........: 04-30-2017

JAIL CREDIT.....................:     FROM DATE    THRU DATE
                                      11-09-2018   11-09-2018

TOTAL PRIOR CREDIT TIME.........:   1
TOTAL INOPERATIVE TIME..........:   0
TOTAL GCT EARNED AND PROJECTED..:   188
TOTAL GCT EARNED................:   54
STATUTORY RELEASE DATE PROJECTED:   09-03-2022
ELDERLY OFFENDER TWO THIRDS DATE:   01-09-2022
EXPIRATION FULL TERM DATE.......:   03-10-2023
TIME SERVED.....................:        1 YEARS    1 MONTHS        9 DAYS
PERCENTAGE OF FULL TERM SERVED..:     31.7
PERCENT OF STATUTORY TERM SERVED:     37.1

PROJECTED SATISFACTION DATE.....: 09-03-2022
PROJECTED SATISFACTION METHOD...: GCT REL




G0000       TRANSACTION SUCCESSFULLY COMPLETED
ATTACHMENT 2
